108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles PATTERSON, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 96-3203.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 12, 1997.Filed March 28, 1997.

Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District
PER CURIAM.


1
Charles Patterson appeals the district court's2 denial of his 28 U.S.C. § 2254 petition.  Patterson contends that the sixteen-month, six-day delay in bringing him to trial in state court--in part the product of his two intervening federal criminal trials--constituted a denial of his speedy trial rights under the Sixth Amendment and the Interstate Agreement on Detainers and his due process rights.  The State argues that these claims are procedurally barred and are without merit.  We reach the merits of Patterson's claims, and affirm for the reasons stated in the district court's opinion, particularly its finding that Patterson suffered no prejudice from the delay.  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas